Citation Nr: 1413494	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  10-44 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to July 1979 and from December 1979 to June 1989.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The March 2009 rating decision, in pertinent part, denied service connection for tinnitus.  In June 2009, the Veteran filed a Notice of Disagreement.  The RO furnished the Veteran a Statement of the Case in August 2010, and the Veteran filed a Substantive Appeal (VA Form 9) in October 2010.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that the March 2014 Appellate Brief is part of the virtual file.  Thus, the Board has considered this document in its adjudication of the Veteran's case.  


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the evidence shows that the Veteran has tinnitus that was incurred in service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).






REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for tinnitus is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In the present case, the Board finds that the Veteran has tinnitus.  Specifically, the Veteran has consistently asserted that she has tinnitus.  Although there is no medical evidence which reflects a diagnosis of tinnitus, the Board notes that tinnitus is a condition under case law where lay observation has been found to be competent to establish the presence of the disability.  Charles v. Principi, 16 Vet. App. 370 (2002) (on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).   

The Board also finds that the evidence shows that the Veteran had in-service evidence of acoustic trauma.  The Veteran's military occupational specialty (MOS) is listed as operations resources management specialist in the Air Force.  In her August 2007 claim, she reported that she had exposure to jet engine noise and flight line equipment.  In her June 2009 Notice of Disagreement, she explained that one of her additional duties as management specialist required her to shuttle pilots and air crews to and from their aircraft so that they could perform their assigned tasks.  She indicated that she was consequently on the flight line for at least 4 hours a day where she was subjected to high-pitched jet engine noise and aircraft generating equipment used to launch and recover aircraft, industrial vehicles, and turbo prop aircraft.  The Veteran further elaborated in her October 2010 VA Form 9 that she had to perform additional duties during service that were not written in the job description of her MOS.  She explained that she spent a lot of her time driving on the flight line instead of sitting behind a desk or computer.  The Veteran is competent to report the onset and circumstances of her in-service acoustic trauma, see Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), and the Board finds that her statements in this regard are credible, as there is no evidence to contradict her reports.        

Turning to the question of whether there is a nexus, or link, between the current shown disability and service, the evidence indicates that the Veteran's tinnitus had its onset in service.  The Veteran has consistently asserted that she has experienced ongoing tinnitus since service.  In her August 2007 claim, she indicated that the onset of her disability was in 1980.  In her June 2009 Notice of Disagreement, she stated that she had experienced tinnitus since 1989.  A lay person is competent to report tinnitus.  Charles, 16 Vet. App. 370.  The Veteran's reports of ongoing symptoms since service are competent and credible with respect to having been exposed to noise in the military and having a continuity of symptoms after service.  There is no evidence to contradict the Veteran's reports and they are therefore accepted as credible.

There is competent and credible evidence with regard to whether there is a nexus, which consists of the Veteran's reports of a continuity of symptomatology and the onset of tinnitus during service.  Therefore, considering the Veteran's credible assertions of continuous symptomatology of tinnitus since service, the Board is satisfied that the criteria for entitlement to service connection for tinnitus have been met.  Reasonable doubt has been resolved in favor of the Veteran in this matter.  38 U.S.C.A. 5107(b) (West 2002);  38 C.F.R. § 3.102 (2013).




ORDER

Service connection for tinnitus is granted.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


